Per Curiam.
This cause comes here as a “case stated” under Rule 14 (94 Neb. XIII). According to the federal census for the *238year 1920, Dodge county in that year had a population of less than 25,000. Subsequently it was claimed by certain interested parties that the actual population of the county was in excess of 25,000. The salaries of county officials for that county are determined upon the basis of population. The board of supervisors adopted the following resolution: “Whereas, claims have been made that the population of Dodge county is under 25,000; and
“Whereas, the law bases the salaries of officers upon the population and the county board deems it its duty to determine the population of this county for the basis of salaries and other governmental purposes:
“It is resolved that a hearing be had before this board on the matter of the population of this county at its session on the 12th day of December, 1922, when all persons interested may appear before the board and present such evidence on the matter at issue as they may have.”
Thereafter a hearing was had, evidence taken, and the board found that the population of the county exceeded in number 27,000. On appeal to the district court, the action of the county board was upheld, and this appeal has been prosecuted from that judgment. Since this appeal was lodged in this court we have adopted the opinion in Buffalo County v. Bowker, 111 Neb. 762, which deals with substantially the same questions here presented, and, on the authority of that opinion, the judgment of the district court is Affirmed.